 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 95 
544 
El Paso Electric Company 
and
 International Broth-
erhood of Electrical Work
ers, Local Union 960, 
AFLŒCIO.  
Cases 28ŒCAŒ21111, 28ŒCAŒ21217, 
and 28ŒCAŒ21309 
August 18, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND PEARCE On September 21, 2007, Administrative Law Judge 
George Carson II issued the attached decision.
  The Gen-
eral Counsel filed exceptions 
and a supporting brief. The 
Respondent filed cross-exceptions, a supporting brief, 
and an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions, cross-exceptions, and briefs 
and has decided to affirm the judge™s rulings, findings,
1 and conclusions, as further discussed below, and to adopt 
the recommended Order as modified below. 
We affirm the judge™s conclusion that the Respon-
dent™s CEO, Gary Hedrick, violated Section 8(a)(5) of 
the Act by dealing directly with a bargaining unit em-
ployee about a contract proposal that was the subject of 

ongoing negotiations with the Union.
2  This issue arose 
from an encounter between employees and Hedrick on 
the evening of October 24, 2006.  At that time, a bargain-

ing session was taking place 
inside an El Paso office 
                                                          
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
There are no exceptions to the judge™s recommendation to dismiss 
complaint allegations 6(a), 7(b), (e), (j), (k), (l), (n), and (o).  
2 With respect to all other issues 
contested before us, we affirm the 
judge™s conclusions for the reasons set forth in his decision, except that 

in affirming the judge™s conclusion 
that Sec. 10(b) bars the allegation 
that the Respondent violated Sec. 8(a)(5) by unilaterally changing its 
lunch and breaktime rule, we find that
 the Union™s filing of a grievance 
on May 18, 2006, without more, proves that it had actual notice of the 
rule change outside of the 
6-month limitations period. 
In affirming the judge™s finding th
at the Respondent violated Sec. 
8(a)(5) by making a material, substantial, and significant change in 
employee work preparation time when it required employees to leave 
the work yard 5 minutes earlier in the morning, we disagree with our 

dissenting colleague™s interpretati
on of the testimony of employee 
Alfredo Gardea.  We find that the more reasonable interpretation of  
Gardea™s testimony is that, before 
and after the change, work prepara-
tion takes 20 to 25 minutes, but em
ployees were now being required to 
do that work in 15 minutes.  Absent
 evidence that Gardea or any other 
employee was failing to comply with
 this requirement, the lack of 
disciplinary action is insignificant. 
building.  A group of employees gathered outside the 
building to demonstrate support for their union negotia-
tors.  When Hedrick arrived with his wife for dinner at a 
nearby restaurant, the employees saw him and began to 

chant his name.  Hedrick approached them while his wife 
went inside the restaurant. 
According to the credited testimony of employee 
Roseanne Enriquez, Hedrick quieted the group and said, 
ﬁ[H]e was there to find out what our concerns were, to 
find out what it is we wanted.ﬂ  Enriquez asked him 

about the Respondent™s driving policy proposal, which 
provided that if an employee required to drive on the job 
was uninsurable or ineligible to drive due to the em-
ployee™s driving history or medical condition, the Re-
spondent could adjust the 
employee™s wages commensu-
rate with the duties performed.
3  Enriquez complained 
that the Respondent™s proposal was too ambiguous.  
Hedrick answered that he understood the policy involved 

ﬁa matter of insurability andŠbeing able to certify driv-
ers.ﬂ   Hedrick told Enriquez 
that ﬁhe™d check into it.ﬂ  
Enriquez, who was not part of the Union™s negotiating 

team, said that if Hedrick ﬁwould get that driving policy 
changed, he™d get a signed contract.ﬂ 
Union negotiators heard about Hedrick™s presence and 
joined the group about 15 mi
nutes after Hedrick™s arri-
val.  Although Hedrick spoke with employee negotiator 
Linda Montes about a subcontracting proposal, there is 

no evidence that he discussed the driving policy proposal 
with any negotiator.  However, as Hedrick left the scene, 
he again told Enriquez that he would ﬁcheck into that 

driving policy.ﬂ 
Enriquez further testified that she phoned Hedrick on 
October 27 and asked him if he had had a chance to 
study the driving policy.  According to Enriquez, Hed-
rick said, ﬁ[T]hat he had seen the policy and that it was 

what he thought, that it was insurability and certify-
ability [sic], but that he, also, agreed that the wording 
was too ambiguous.  And he told me, I™ve told them [Re-

spondent™s negotiators] to tighten up the language and 
resubmit it.ﬂ 
Hedrick admittedly met with the Respondent™s nego-
tiators on October 25.  He testified that the negotiators 
gave him a bargaining update and he told them about his 
encounter with the picketers.
  When asked by the Re-
spondent™s counsel if he directed the negotiators to pur-
sue a particular strategy with
 respect to any issues dis-
cussed with the picketers, 
Hedrick acknowledged dis-
cussing some of these issues, 
but said that in the end the 
discussion did nothing to change ﬁour existing course.ﬂ  
                                                          
 3 The Union had rejected this proposal at the parties™ previous bar-
gaining session on October 18. 
 EL PASO ELECTRIC CO
. 545
He said the discussion was ﬁjust to confirm in my own 
mind my understanding [that] 
our position was correct.ﬂ 
Although there is no indication that the driving policy 
was discussed at the October 24 bargaining session, at 

the next session on November 6, the Respondent submit-
ted a revised proposal which stated that in cases of unin-
surability or ineligibility due to ﬁthe employee™s medical 

condition, the Company will address the situation as ap-
propriate and may reassign the employee.ﬂ   A November 
7 negotiations update email from the Respondent™s pub-

lic relations department to employees said that the Re-
spondent had continued to ﬁpreserve the substance of its 
prior [overall contract] proposal, except for a concession 
on its Driving proposal, where the Company removed the 
wage adjustment for medical conditions.ﬂ 
The established criteria for 
finding that an employer 
has engaged in unlawful direct dealing are ﬁ(1) that the 
[employer] was communicating directly with union-

represented employees; (2) the discussion was for the 
purpose of establishing or changing wages, hours, and 
terms and conditions of employment or undercutting the 

Union™s role in bargaining; and (3) such communication 
was made to the exclusion of the Union.ﬂ  
Permanente 
Medical Group
, 332 NLRB 1143, 1144 (2000), citing 
Southern California Gas Co.
, 316 NLRB 979 (1995). 
Although the judge did not specifically mention these 
criteria in his analysis, En
riquez™ credited testimony 
clearly shows that criteria (1
) and (3) were met because 
Hedrick twice communicated directly with her to the 
exclusion of the Union; firs
t, while she was picketing 
with other employees on October 24 prior to the arrival 
on the scene of union negotiators, and again in a tele-
phone conversation on October 27. 
As for the second criteri
on, the credited testimony 
shows that Hedrick asked the employees what they 

wanted, even as contract negotiations were simultane-
ously taking place inside th
e building where the Union™s 
supporters were gathered.   Then, on two occasions Hed-

rick and Enriquez discussed the Respondent™s driving 
policy proposal, a mandatory bargaining subject which 
covered possible wage adjustments and discipline if an 

employee required to drive on the job was uninsurable or 
ineligible to drive due to the employee™s driving history 
or medical condition.  On October 24, Enriquez told 

Hedrick that the proposal was ﬁtoo ambiguousﬂ and ﬁif 
he would get that driving policy changed, he™d get a 
signed contract.ﬂ  On October 27, Hedrick told Enriquez 

that he had ﬁtold them [Respondent™s negotiators] to 
tighten up the language and resubmit it.ﬂ 
It is immaterial whether Enriquez saw the revised driv-
ing policy proposal the Respondent submitted to the Un-
ion on November 6 or whether that proposal represented 
the ﬁtighteningﬂ envisioned 
by Enriquez.  What matters 
is that Hedrick invited unit employees™ comments about 
what they wanted and responded to Enriquez™ sugges-
tions for modification of a proposal that the Union had 

already rejected at the bargai
ning table.  ﬁ[A]n employer 
has a fundamental right . . . to communicate with its em-
ployees concerning its position in collective-bargaining 

negotiations,ﬂ 
United Technologies Corp.
, 274 NLRB 
1069, 1074 (1985), but is obligated ﬁto deal with the em-
ployees through the union, and not with the union 

through the employees.ﬂ 
General Electric Co.
, 150 
NLRB 192, 195 (1964).  In this case, Hedrick dealt with 
the Union through Enriquez, thereby undercutting the 
Union™s status as exclusive ba
rgaining representative, in 
violation of Section 8(a)(5) of the Act. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge, as 

modified below, and orders that the Respondent, El Paso 
Electric Company, El Paso, Texas, its officers, agents, 
successors, and assigns, shall take the action set forth in 

the Order as modified. 
1. Insert the following as paragraph 2(a) and reletter 
the subsequent paragraphs accordingly. 
ﬁ(a) Before implementing any changes in wages, 
hours, or other terms and conditions of employment of 
unit employees, notify and, on request, bargain with the 

Union as the exclusive collective-bargaining representa-
tive of employees in the following bargaining unit: 
 ﬁIncluding:
 The employees of El Paso Electric Com-
pany working in the following classifications in the 
Power Supply Operating Departments:
 Janitors, 
Apprentice Operator, Operator, Inside Operator, Senior 
Operator, and Working Supervisor; the employees of 

El Paso Electric Company working in the following 
classifications in the 
Power Supply Division Mainte-
nance Department
: Insulator, Helper, Helper/Appren-
tice, Apprentice Mechanic, Apprentice Electrician, Ap-
prentice Laboratory Technician, Apprentice Instrumen-
tation Technician, Mechanic, Electrician, Laboratory 

Technician, Instrumentation Technician, Electronic 
Specialist, Predictive Maintenance Technician, Work-
ing Supervisor, Vibration Specialist, Level II, Vibration 

Specialist, Level III, and Working Supervisor-Vibra-
tion Specialist; the employees of El Paso Electric 
Company working in the following classifications in 

the 
Transmission and Distribution Division, Distri-
bution Construction, Distribution Operations, 
Transmission Design and Maintenance
:  Helper, 
Helper/Apprentice, Apprentice Lineman, Apprentice 
Cable Splicer, Apprentice Equipment Operator, Line-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 546 
man, Cable Splicer, Equipment Operator, and Working 
Supervisor; the employees of El Paso Electric Com-
pany working in the following classifications in the 
Transmission and Distribution Division Meter Test-
ing/Service
: Helper, Helper/Apprentice, Apprentice 
Meter Technician, Meter Technician, Meter Laboratory 
Specialist, Service Worker, Inspector-Wiring and Me-

ter Service Order Worker, and Working Supervisor; the 
employees of El Paso Electric Company working in the 
following classifications in the 
Transmission and Dis-
tribution Division Substation and Relay Depart-
ment
: Helper, Helper/Apprentice, Apprentice Electri-
cian, Apprentice Equipment Operator, Apprentice Re-
lay Technician, Equipment Operator, Electrician, Relay 
Technician, Relay Specialist, and Working Supervisor; 

the employees of El Paso Electric Company working in 
the following classifications in the 
Transmission and 
Distribution Division Communications Department
: Helper, Helper/Apprentice, Apprentice Communica-
tion Technician, Communication Technician, and 
Working Supervisor; the employees of El Paso Electric 

Company working in the following classifications in 
the 
Administrative Division Garage Section
: Janitor, 
Helper, Tool and Material Handler, Senior Tool and 

Material Handler, Apprentice Mechanic, Mechanic, 
Technician, and Working Supervisor; the following 
employees of El Paso Electric Company working in the 

following classifications in the 
Treasury Services 
Warehouse Section:
 Fuel Handler, Warehouse Helper, 
Tool and Material Handler, Senior Tool and Material 

Handler, Material Handler, Senior Material Handler, 
Material Truck Operator, Working Supervisor, and 
Working Supervisor-Power Supply; and 
Miscellane-
ous: Laborer (Temporary), and Laborer (After 1 Year) 
employees; all full-time and regular part-time Meter 

Readers, and Collectors, Technician-Sr. Electri-
cal/Technician-Sr. HVAC/Technician-Jr. Electrical/ 
Technician-Sr. Maintenance/Technician-Maintenance/ 

Clerk-Facilities Services VI; 
and all full-time and regu-
lar part-time Customer Servi
ce Representatives I, II, III 
and Customer Service-Clerk-Telephone Center em-

ployees employed by the El Paso Electric Company at 
the telephone center at 100 N. Stanton, El Paso, Texas, 
and the outlying offices including Chelmont, Fabens 

and Van Horn, Texas, and Anthony, Hatch, and Las 
Cruces, New Mexico. 
 Excluding:
  All other employees, office clerical em-
ployees, dispatchers, professional employees, guards 
and supervisors as defined in the Act.ﬂ 
 2.  Substitute the attached notice for that of the admin-
istrative law judge. 
 MEMBER SCHAUMBER
, dissenting in part. 
Contrary to my colleagues, I would reverse the judge™s 
findings that the Respondent violated Section 8(a)(5) of 

the Act by (1) unilaterally changing the amount of time 
allowed for its service department employees to leave the 
yard in the morning, and (2) directly dealing with unit 

employees.
1  I shall consider these issues in turn. 
1.  On June 2, 2006,
2 John Day took over from Jack 
Diehl as the supervisor of the Respondent™s service de-

partment employees at its Las Cruces, New Mexico facil-
ity.  Prior to June 2, employees could take between 20Œ
25 minutes to leave the yard 
after the morning meeting.  
At the morning meeting on June 2, with Diehl present, 
Day announced that he expect
ed employees to leave the 
yard within 15 minutes after the end of the morning 
meeting.  The majority adopts the judge™s finding that the 
Respondent violated Section 8(a)(5) by unilaterally 

changing the time employees had to leave the yard from 
20 minutes to 15 minutes.  I disagree.  
Alfredo (Fred) Gardea, the only service department 
employee to testify about this issue, testified that prior to 
June 2 ﬁit would take 20, 25 minutesﬂ to get ready to 
leave the yard after the morning meeting.  Gardea then 

testified that ﬁ[i]t still doesﬂ 
and that ﬁ[i]t™s kind of hard 
to do it in 15 minutes.ﬂ 
In finding that the new rule effectively shortened 
preparation time by 5 minutes, the judge relied only on 
Gardea™s testimony that preparations ﬁwould take 20, 25 
minutes . . . [and] [i]t™s kind of hard to do it in 15 min-

utes.ﬂ  The judge did not discuss Gardea™s testimony that 
ﬁit still doesﬂ take ﬁ20, 25 minutes.ﬂ  Further, the judge 
did not refer to Gardea™s testimony that he has never 
been disciplined for violating the 15-minute rule or 
Diehl™s testimony that he did not think that Day made 

any changes to the work rule on June 2. 
The Respondent asserts that the import of Gardea™s 
testimony is that it took Gardea 20 to 25 minutes to get 

out of the yard before Day took over and it still takes him 
that long.  In my view, this is an entirely reasonable in-
terpretation of Gardea™s testimony in light of his further 

testimony that ﬁ[i]t™s kind of hard to do it in 15 minutes.ﬂ  
Since the Respondent has not disciplined Gardea or any 
other service department employee for taking that 

amount of time after the introduction of the 15-minute 
rule, and Dahl testified that Day made no changes, I 
would find that the Respondent allowed the employees to 

take the same amount of time to leave the yard in the 
morning after June 2 as it did before and that Day™s 
June 2 announcement did not constitute a ﬁmaterial, sub-

                                                          
 1 I agree with my colleagues as to 
the disposition of all other issues. 2 All dates refer to 2006. 
 EL PASO ELECTRIC CO
. 547
stantial, and significantﬂ change in the time allotted to 
leave the yard in the morning.
3  I would reverse the judge 
and dismiss this allegation.   
2. Contrary to my colleagues, I would also find that the 
evidence does not support the 
judge™s finding of direct 
dealing by the Respondent™s CEO, Gary Hedrick. While 
the majority correctly states
 that the Employer communi-
cated twice with employee Enriquez, it does not explain 
that the communications were instigated principally by 
the employee, nor does it sufficiently focus, in my view, 

on the nature of the communications. 
On October 24, Gary Hedrick, the Respondent™s CEO, 
was on his way into a restaurant with his wife when he 
heard a group of employees chanting his name.  The em-
ployees were waiting outside a nearby building where 

negotiations for a new collective-bargaining agreement 
were in progress.  Walking over to the group, Hedrick 
asked the employees what th
ey wanted.  Employee Rose-
anne Enriquez testified that since Hedrick was standing 
in front of her, she initiated a conversation by telling him 
that the language of the Respondent™s driving policy, a 

specific bargaining proposal, was ﬁtoo ambiguous.ﬂ  
Hedrick responded that his understanding of the driving 
policy was one of insurability and being able to certify 

drivers, and that ﬁhe™d check into it.ﬂ  According to 
Enriquez, when asked why negotiations were taking so 
long, Hedrick responded that ﬁhe wasn™t dealing with 

that, that he had employees that
 were taking care of that.ﬂ  
At some point, the union™s negotiators, who had learned 
that Hedrick was outside, came out and joined the group.  

Hedrick discussed their concerns also, including those of 
employee/negotiator Linda Montez.
4  As Hedrick left the 
group, he told Enriquez that
 he would ﬁcheck into that 
driving policy.ﬂ 
On October 27, Enriquez made an unsolicited call to 
Hedrick to inquire about the driving policy.  Hedrick 
responded that he had checked into it and that he had told 
the negotiating team to ﬁtighten up the language and re-

submit it.ﬂ  At the November 6 negotiating session, the 
Respondent submitted a revised driving policy proposal 
that included a concessionŠit removed a wage adjust-

ment for medical conditions. 
The conduct at issue here falls far short of ﬁ[G]oing 
behind the back of the exclusive bargaining representa-

                                                          
 3 As explained in 
Pan American Grain Co.,
 343 NLRB 318, 331 
(2004): 
The Board has made clear that in order to constitute a unilateral 

change that violates the Act, the employer™s action must be a material, 
substantial, and significant change th
at has a real impact on, or causes 
a significant detriment to, the employees or their working conditions. 
4 At sec. II,C of his decision, the judge used the terms ﬁcallousﬂ and 
ﬁexecutive greedﬂ to describe certain of Hedrick™s remarks to Montez.  
I find these comments inappr
opriate and disavow them. 
tive to seek the input of employees on a proposed change 
in working conditions.ﬂ  
Allied-Signal, Inc
., 307 NLRB 
752, 753 (1992).  In 
Allied-Signal
, for example, without 
even notifying the union, th
e employer formed an em-
ployee task force to discuss the limits on management™s 
proposed smoking ban and any penalties that might be 
imposed for violating it.  And in 
General Electric Co.
, 150 NLRB 192, 195 (1964), cited by the majority, the 
employer used a broad-based direct marketing campaign 
to employees away from the bargaining table to promote 

support for its bargaining proposals and to disparage any 
conflicting proposals by their union bargaining represen-
tative.  Nothing like that happened here.  Instead, as 
would any good employer interested in the concerns of 
his employees, Hedrick took the time to listen to 

Enriquez™ inquiries and to respond to them.  Since the 
inquiries concerned a subject of bargaining, Hedrick™s 
responses were brief and vague.  In sum, Hedrick 

showed concern for an employ
ee, not the subject of bar-
gaining about which she inquired, which at all times re-
mained exclusively within 
the province of the Union™s 
representatives to negotiate with the Respondent. 
Under these circumstances, 
Hedrick™s conduct surely 
did not undercut the Union™s role in bargaining.  I would 

therefore dismiss the allegation that the Respondent en-
gaged in direct dealing with employees in violation of 
Section 8(a)(5) of the Act. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to bargain with the International 
Brotherhood of Electrical 
Workers, Local Union 960, 
AFLŒCIO, the exclusive coll
ective-bargaining represen-
tative of the employees in the unit, by directly dealing 
with you regarding proposals being negotiated by your 
Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 548 
WE WILL NOT 
unilaterally, without notice to or bar-
gaining with the International Brotherhood of Electrical 
Workers, Local Union 960, 
AFLŒCIO, reduce the prepa-
ration time allowed to bargaining unit employees in the 

service department at Las Cruces, New Mexico, who are 
represented by that Union. 
WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce any 
of you in the exercise of 
your rights set forth above. 
WE WILL, before implementing any changes in wages, 
hours, or other terms and conditions of employment of 
unit employees, notify and, on request, bargain with the 
Union as the exclusive collective-bargaining representa-
tive of employees in the following bargaining unit: 
 Including:
 The employees of El Paso Electric Com-
pany working in the following classifications in the 
Power Supply Operating Departments:
 Janitors, 
Apprentice Operator, Operator, Inside Operator, Senior 
Operator, and Working Supervisor; the employees of 
El Paso Electric Company working in the following 

classifications in the 
Power Supply Division Mainte-
nance Department
: Insulator, Helper, Helper/Appren-
tice, Apprentice Mechanic, Apprentice Electrician, Ap-

prentice Laboratory Technician, Apprentice Instrumen-
tation Technician, Mechanic, Electrician, Laboratory 
Technician, Instrumentation Technician, Electronic 

Specialist, Predictive Maintenance Technician, Work-
ing Supervisor, Vibration Specialist, Level II, Vibration 
Specialist, Level III, and Working Supervisor-Vibra-

tion Specialist; the employees of El Paso Electric 
Company working in the following classifications in 
the 
Transmission and Distribution Division, Distri-
bution Construction, Distribution Operations, 
Transmission Design and Maintenance
:  Helper, 
Helper/Apprentice, Apprentice Lineman, Apprentice 
Cable Splicer, Apprentice Equipment Operator, Line-
man, Cable Splicer, Equipment Operator, and Working 

Supervisor; the employees of El Paso Electric Com-
pany working in the following classifications in the 
Transmission and Distribution Division Meter Test-
ing/Service
: Helper, Helper/Apprentice, Apprentice 
Meter Technician, Meter Technician, Meter Laboratory 
Specialist, Service Worker, Inspector-Wiring and Me-

ter Service Order Worker, and Working Supervisor; the 
employees of El Paso Electric Company working in the 
following classifications in the 
Transmission and Dis-
tribution Division Substation and Relay Depart-
ment
: Helper, Helper/Apprentice, Apprentice Electri-
cian, Apprentice Equipment Operator, Apprentice Re-

lay Technician, Equipment Operator, Electrician, Relay 
Technician, Relay Specialist, and Working Supervisor; 
the employees of El Paso Electric Company working in 
the following classifications in the 
Transmission and 
Distribution Division Communications Department
: Helper, Helper/Apprentice, Apprentice Communica-
tion Technician, Communication Technician, and 

Working Supervisor; the employees of El Paso Electric 
Company working in the following classifications in 
the 
Administrative Division Garage Section
: Janitor, 
Helper, Tool and Material Handler, Senior Tool and 
Material Handler, Apprentice Mechanic, Mechanic, 
Technician, and Working Supervisor;  the following 

employees of El Paso Electric Company working in the 
following classifications in the 
Treasury Services 
Warehouse Section:
 Fuel Handler, Warehouse Helper, 
Tool and Material Handler, Senior Tool and Material 
Handler, Material Handler, Senior Material Handler, 

Material Truck Operator, Working Supervisor, and 
Working Supervisor-Power Supply; and 
Miscellane-
ous: Laborer (Temporary), and Laborer (After 1 Year) 
employees; all full-time and regular part-time Meter 
Readers, and Collectors, Technician-Sr. Electrical/ 
Technician-Sr. HVAC/Technician-Jr. Electrical/Tech-

nician-Sr. Maintenance/Technician-Maintenance/Clerk 
-Facilities Services VI; and 
all full-time and regular 
part-time Customer Service 
Representatives I, II, III 
and Customer Service-Clerk-Telephone Center em-
ployees employed by the El Paso Electric Company at 
the telephone center at 100 N. Stanton, El Paso, Texas, 

and the outlying offices including Chelmont, Fabens 
and Van Horn, Texas, and Anthony, Hatch, and Las 
Cruces, New Mexico. 
 Excluding:
  All other employees, office clerical em-
ployees, dispatchers, professional employees, guards 
and supervisors as defined in the Act. 
 WE WILL 
rescind the unilateral change made in the 
terms and conditions of unit employees by restoring the 
practice of permitting Las Cruces service department 

employees 20 minutes preparation time before leaving 
the facility. 
 EL PASO ELECTRIC 
COMPANY  Mara-Louise Anzalone, Esq.
, for the General Counsel. 
Daniel C. Dargene 
and Jarrett R. Andrews, Esqs.,
 for the 
Respondent. Felipe Salazar Jr.
, for the Charging Party. 
DECISION STATEMENT OF THE 
CASE GEORGE CARSON 
II, Administrative Law Judge. This case 
was tried in El Paso, Texas, 
on July 31 and August 1, 2007, 
pursuant to a consolidated complaint that issued on May 31, 
 EL PASO ELECTRIC CO
. 549
2007.1 The complaint alleges two threats in violation of Section 
8(a)(1) of the National Labor Relations Act (the Act), several 
unilateral changes to the terms 
and conditions of employment 
of unit employees in violation of Section 8(a)(1) and (5) of the 
Act and, pursuant to certain alleged changes, the warning of 
two employees and the discharge 
of one employee in violation 
of Section 8(a)(1) and (5) of the 
Act, as well as two instances of 
direct dealing in violation of Se
ction 8(a)(1) and (5) of the Act.
2 The Respondent™s answer denies 
any violation of the Act and 
affirmatively pleads a 10(b) defe
nse. I find that the Respondent 
has established that defense with 
regard to certain allegations. I 
find that the Respondent violated 
the Act by engaging in direct 
dealing with employees and 
making one unilateral change. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, El Paso Electric Company, a Texas corpo-
ration, is engaged in the generation, transmission, and distribu-
tion of electricity in the States
 of Texas and New Mexico. The 
Company annually derives gr
oss revenues in excess of 
$250,000 and annually purchases and receives goods and prod-
ucts valued in excess of $50,
000 directly from points outside 
the State of Texas. The Respond
ent admits, and I find and con-
clude, that it is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
The Respondent admits, and I fi
nd and conclude, that Inter-
national Brotherhood of Electrical Workers, Local Union 960, 
AFLŒCIO (the Union), is a labor organization within the mean-
ing of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Introduction 
The parties™ collective-bargaining history dates from 1944. 
Their prior collective-bargaining agreement expired on June 15, 
2006. Shortly before the commen
cement of the hearing herein, 
the parties agreed upon the terms of a successor agreement. The 
current unit includes employee cl
assifications that voted for 
union representation in 2003 and 
2004. Unfair labor practices 
arising from the Respondent™s opposition to the organizational 
effort of the Union with regard to customer service representa-
tives (CSRs) were found by the Board in 
El Paso Electric Co.
, 350 NLRB 151 (2007). The Respondent™s initial opposition to 
inclusion in the historical barg
aining unit of the employees who 
chose to be represented by the Union in 2003 and 2004 resulted 
                                                          
 1 All dates are in 2006, unless otherwise indicated. The charge in 
Case 28ŒCAŒ21111 was filed on Decemb
er 5. The charge in Case 28Œ
CAŒ21217 was filed on January 30, 2007. The charge in Case 28ŒCAŒ

21309 was filed on April 5, 2007. 
2 The General Counsel, at the hearing, withdrew subpar. 7(g) which 
alleged the transfer of bargaining 
unit work at the Company™s Anthony, 
New Mexico warehouse. Counsel™s posthearing brief withdraws sub-
par. 7(f) which alleged the reassign
ment of the Scottsdale Operating 
Crew to new reporting locations a
nd alteration of their job duties. 
in unfair labor practice findings 
by Administrative Law Judge 
John McCarrick in 
El Paso Electric Co.
, JD(SF)Œ03Œ07, which 
is currently pending before th
e Board. Only one allegation 
herein relates to either of the foregoing decisions.
 The employees of the Company perform various tasks asso-
ciated with an electrical utility including the installation and 
maintenance of transmission lines, meter reading, and billing 
and collections. The parties sti
pulated that the following unit 
(the unit) and in which all of the represented employees are 
included, is an appropriate unit: 
 Including:
 The employees of El Paso Electric Company 
working in the following classifications in the 
Power Supply 
Operating Departments:
 Janitors, Apprentice Operator, Op-
erator, Inside Operator, Senior Operator, and Working Super-
visor; the employees of El Paso
 Electric Company working in 
the following classi
fications in the 
Power Supply Division 
Maintenance Department
: Insulator, Helper, 
Helper/Apprentice, Apprentice 
Mechanic, Apprentice Electri-
cian, Apprentice Laboratory Technician, Apprentice Instru-
mentation Technician, Mechanic, Electrician, Laboratory 
Technician, Instrumentation Technician, Electronic Specialist, 
Predictive Maintenance Technician, Working Supervisor, Vi-
bration Specialist, Level II, Vibration Specialist, Level III, and 
Working Supervisor-Vibration Spec
ialist; the employees of El 
Paso Electric Company working in the following classifica-
tions in the 
Transmission and Distri
bution Division, Dis-
tribution Construction, Dist
ribution Operations, Trans-
mission Design and Maintenance
: Helper, 
Helper/Apprentice, Apprenti
ce Lineman, Apprentice Cable 
Splicer, Apprentice Equipment Operator, Lineman, Cable 
Splicer, Equipment Operator, and Working Supervisor; the 
employees of El Paso Electri
c Company working in the fol-
lowing classifications in the 
Transmission and Distribution 
Division Meter Testing/Service
: Helper, Helper/Apprentice, 
Apprentice Meter Technician, Meter Technician, Meter Labo-
ratory Specialist, Service Worker, Inspector-Wiring and Me-
ter Service Order Worker, and Working Supervisor; the em-
ployees of El Paso Electric Company working in the follow-
ing classifications in the 
Transmission and Distribution Di-
vision Substation and Relay Department
: Helper, 
Helper/Apprentice, Apprentice Electrician, Apprentice 
Equipment Operator, Apprentice Relay Technician, Equip-
ment Operator, Electrician, Relay Technician, Relay Special-
ist, and Working Supervisor; th
e employees of El Paso Elec-
tric Company working in the following classifications in the 
Transmission and Distributio
n Division Co
mmunications 
Department
: Helper, Helper/Apprentice, Apprentice Com-
munication Technician, Comm
unication Technician, and 
Working Supervisor; the employees
 of El Paso Electric Com-
pany working in the following classifications in the 
Adminis-
trative Division Garage Section
: Janitor, Helper, Tool and 
Material Handler, Senior Tool 
and Material Handler, Appren-
tice Mechanic, Mechanic, Technician, and Working Supervi-
sor; the following employees of El Paso Electric Company 
working in the following 
classifications in the 
Treasury Ser-
vices Warehouse Section:
 Fuel Handler, Warehouse Helper, 
Tool and Material Handler, Senior Tool and Material Han-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 550 
dler, Material Handler, Senior Material Handler, Material 
Truck Operator, Working Supervisor, and Working Supervi-
sor-Power Supply; and 
Miscellaneous
: Laborer (Temporary), 
and Laborer (After 1 Year) empl
oyees; all full-time and regu-
lar part-time Meter Readers, and Collectors, Technician-Sr. 
Electrical/Tech-nician-Sr. HVAC/Technician-Jr. Electri-
cal/Technician-Sr. Maintenance/Technician-
Maintenance/Clerk-Facilities Services VI; and all full-time 
and regular part-time Customer Service Representatives I, II, 
III and Customer Service-Clerk-Telephone Center employees 
employed by the El Paso Electric Company at the telephone 
center at 100 N. Stanton, El Paso, Texas, and the outlying of-
fices including Chelmont, Fabens and Van Horn, Texas, and 
Anthony, Hatch, and Las Cruces, New Mexico. 
 Excluding:
 All other employees, office clerical employees, 
dispatchers, professional employees, guards and supervisors 
as defined in the Act. 
 With the exception of the events of September 13, the com-
plaint allegations relate to discrete incidents. For clarity and 
consistency, I shall address the 
four allegations arising from the 
September 13 events and, thereafter, separately address the 
remaining complaint allegations, incorporating when necessary 
any prior finding. 
B.  The Events of Se
ptember 13 (Complaint 
Subparagraphs 6(a), 7(b), (k), and (l)) 
1.  Facts 
These allegations arise from events at the Company™s Las 
Cruces, New Mexico facility (the Las Cruces yard) on Septem-
ber 13. On that day, a severe st
orm, with at least one tornado 
actually touching down, crosse
d the Las Cruces area. Some 
electrical construction crews be
gan responding to calls of out-
ages. Other crews, upon direction from their supervisors, re-
turned to the Las Cruces yard before 4 p.m. The shift ended at 4 
p.m. The expired collective-bargaining agreement, article V, sec-
tion 3,A, provided that ﬁ[p]rearranged overtime is defined as 
overtime to be worked when an 
employee is notified during the 
employee™s regularly scheduled
 hours.ﬂ Prearranged overtime 
is paid at time and one half. Ar
ticle V, sections 2,A and B pro-
vides that during emergencies em
ployees are required to fulfill 
the Company™s obligation to maintain and restore service to its 
customers and that they shall be paid double time if ﬁcalled 
out,ﬂ i.e., called in to work after their shift. 
The crews who returned to the yard went to the lunchroom. 
Shop Steward Edward Trujillo estim
ated that there were a total 
of at least 10 employees present, but the record does not estab-
lish the number of crews included 
in that number. Trujillo re-
calls that Construction Crew S
upervisor Jack Diehl told the 
crews, ﬁWe need all you guys to stay.ﬂ The time that this direc-
tion was given is unclear; howe
ver, it was before 4 p.m. 
Trujillo objected because Diehl made it ﬁa global thing where 
everybody has to stay, standb
y.ﬂ Diehl acknowledges that he 
informed Shop Steward Trujillo th
at he intended to ﬁhave them 
[the crews] stand by,ﬂ and that
 Trujillo immedi
ately objected, 
stating that ﬁthere wa
s no standby in the contract and that they 
did not have to do that.ﬂ 
Construction Manager Art Garcia, who has responsibilities 
both in El Paso and at Las Cru
ces, was in El Paso when the 
storm struck. He came to the Las Cruces facility and, upon 
arrival, asked Shop Steward Tru
jillo to speak with him. They 
met in a vacant office. 
Trujillo recalls that Garcia 
opened the conversation by stat-
ing, ﬁWhat™s this that you guys don™t want to standby.ﬂ Trujillo 
responded that, if the Company wanted the employees to work, 
ﬁput us to work but don™t just hold me here.ﬂ He then referred 
to the negotiations for the pr
ior collective-bargaining agree-
ment, in which the parties had agreed to a beeper system so that 
employees could be called in, noting that the Company had 
ﬁwanted the beepers and that™s what those are for. You guys got 
the people to cover this kind of stuff.ﬂ Trujillo testified that 
Garcia responded, ﬁYou guys are going to have to stay. . . . If 
not, you™re going to force me to use disciplinary action.ﬂ 
Trujillo stated that he did not 
want any unit employee to get in 
trouble, and claims that he 
asked how many employees the 
Company actually needed, and upon being told four, that he 
obtained four volunteers. As di
scussed below, I do not credit 
that testimony. 
Garcia recalls that he asked Trujillo, ﬁWhat™s going on 
here?ﬂ Trujillo responded that 
the employees did not have to 
stay that ﬁthere™s no standby.
ﬂ Garcia acknowledged that he 
was aware that the term standby did not appear in the collec-
tive-bargaining agreement stating, 
ﬁI realize that we don™t have 
a standby in the clause,ﬂ but ﬁour job is . . . to get service back 
to our customers.ﬂ Garcia then asked, ﬁ[W]hy are you guys 
declining to stay?ﬂ Trujillo repeated, ﬁ[W]e don™t have 
standby.ﬂ Garcia pointed out that 
this had occurred before, that 
ﬁ[w]e™ve asked for volunteers and we™ve hadŠpeopleŠduring 
a storm . . . here in El Paso and Las Cruces.ﬂ Trujillo asked 
why the Company could not ﬁlet us go home and then you can 
page us out?ﬂ Garcia responded th
at he hoped that Trujillo was 
ﬁnot misleading these guys and telling them not to work . . . 
because it™s insubordination. I™m going to instruct the supervi-

sors to go out there and appoint and I hope that you let them 
really make the right decision
.ﬂ Supervisor Diehl appointed 
four employees to work. 
Employee Donald (Woody) Gru
bbs was one of the employ-
ees appointed by Supervisor Dieh
l. He recalls that ﬁit was 4:00 
and we were walking out the door and I was approached by 
Jack Diehl and he told me, I™m appointing you to stay and 
work.ﬂ Grubbs replied that he could not, ﬁI need to go home.ﬂ 
Trujillo intervened, telling Diehl that he ought to let Grubbs go 
to address a problem at his home, when, contemporaneously, 
employee Loring White volunteered to stay. All four of the 
employees appointed by Diehl were appointed shortly after 4 
p.m., and all of them were paid double time. 
When asked whether, ﬁ[p]rior to
 that day,ﬂ he had asked em-
ployees to standby under similar circumstances,ﬂ Diehl an-
swered, ﬁYes.ﬂ He denied previously receiving any objection 
from the Union ﬁwith respect to those requests,ﬂ and Trujillo 
did not dispute that testimony. 
Although Trujillo denied that he was familiar with the term 
ﬁstandby,ﬂ documentary evidence in the form of overtime slips 
confirm that employees had 
worked overtime on ﬁstorm 
standby,ﬂ ﬁstandby,ﬂ and ﬁstorm watch.ﬂ 
 EL PASO ELECTRIC CO
. 551
Employee Woody Grubbs acknowledged having been dis-
patched due to a storm while in 
the field and ﬁif you were al-
ready working you would usually stay.ﬂ When asked whether 
he was ﬁever asked to stay after your shift to stand by and see if 
the storm required emergency work,ﬂ Grubbs answered, ﬁNo.ﬂ 
Asked whether that ever change
d, Grubbs related the occasion 
noted above when Diehl appointed him to stay and employee 
White volunteered to stay for him. 
Diehl testified that he had pr
eviously asked employees to 
standby under similar circumst
ances, but he was not asked 
whether he had ever directed employees to standby. The record 
suggests that, in the past, the Company had sought and obtained 
volunteers in these circumstances
. Garcia was told, on Septem-
ber 13, that no employees were
 volunteering. The absence of 
volunteers, according to the unc
ontradicted testimony of em-
ployee Grubbs, resulted from individual decisions, not any 
action by the Union. 
2.  Analysis and concluding findings 
The foregoing facts are the predicate for four complaint alle-
gations. Subparagraph 6(a) alle
ges that Construction Manager 
Garcia threatened employees with unspecified reprisals if they 
did not comply with the Respondent™s changed work rules, 
policies, and practices regarding standby duty. Subparagraph 
7(b) alleges that the Respondent
 promulgated and implemented 
changes to its work rules, pol
icies, and practices regarding 
standby duty. Subparagraph 7(l) 
alleges that Garcia ﬁbypassed 
and dealt directly with its employees in the Unit by soliciting 
employees to agree to perform work in a manner not provided 
for in the parties™ expired coll
ective-bargaining agreement or 
consist with . . . past practice.
ﬂ Subparagraph 7(k) alleges that 
the Respondent denied employ
ees double time for performing 
work outside their normal shif
ts and required several named 
employees to work standby duty. 
I shall address the foregoing allegations in reverse order. 
Garcia and Trujillo agree that the term ﬁstandbyﬂ does not ap-
pear in the contract, but the overtime slips in evidence establish 

that employees were familiar with the term. The absence of that 
term in the contract is meaningless because the expired contract 
provides for prearranged overtime 
at time and one half and call 
in pay at double time. The Respondent had the right to require 
that employees work outside of their normal hours. The only 
question was when work was assi
gned and, therefore, at what 
rate it was going to be paid. 
The General Counsel™s brief does 
not address the uncontraverted evidence that, following the 
conversation between Trujillo 
and Garcia, the employees ap-
pointed after the shift ended were not told to ﬁstandbyﬂ; they 
were, according to Grubbs, appointed ﬁto stay and work.ﬂ Be-
cause they were appointed after 
the shift ended at 4 p.m., all 
were paid double time. I sha
ll recommend that subparagraph 
7(k) be dismissed. There is no evidence that Garcia bypassed the Union. The 
General Counsel™s argument that 
Garcia dealt with Head Shop 
Steward Trujillo as an individual ignores the evidence that this 
was a pay dispute predicated upon the absence of the word 
ﬁstandbyﬂ in the contract. In dealing with Steward Trujillo, 
Garcia neither bypasse
d the Union nor otherwise dealt directly 
with any employees. I shall re
commend that subparagraph 7(l) 
be dismissed. There was no unilateral change. The crews in the lunchroom 
did not volunteer to stay. The br
ief of the General Counsel does 
not address the provisions of the expired collective-bargaining 
agreement that gave the Respondent the right to assign over-
time during regular working hours. The Respondent had the 
right to assign prearranged overt
ime. In the absence of volun-
teers, Diehl told the employees, ﬁWe need all you guys to stay.ﬂ 
Shop Steward Trujillo protested. 
This was, quite simply, a pay 
dispute. Confirmation that the Union™s protest was predicated 
upon pay is confirmed by Garcia
™s credible testimony that 
Trujillo asked why the Company could not ﬁlet us go home and 
then you can page us out?ﬂ Even if Diehl™s direction that all of 
the crews stay be viewed as 
an announcement of a unilateral 
change, it was never implemen
ted. The Respondent did not, 
after giving the ﬁglobalﬂ direction to standby, pay the employ-
ees at time and one half. The em
ployees left at 4 p.m. while 
Shop Steward Trujillo was protesting to Construction Manager 
Garcia, who directed that individual employees be appointed to 
work. Thus, even if the ﬁglobal thingﬂ was unprecedented, the 
Respondent did not act upon it 
but made specific job assign-
ments and, because those assign
ments were made after 4 p.m., 
the employees were paid double 
time. I shall recommend that 
the allegation of a unilatera
l change be dismissed. 
Employee Grubbs™ testimony c
ontradicts the testimony of 
Trujillo that Trujillo obtained four volunteers. I credit Garcia 
that Trujillo asked why the Company could not let the employ-
ees go home and then ﬁpage us out,ﬂ thereby entitling them to 
double time. I further credit Garcia
 that he hoped that Trujillo 
was not misleading the employees, because a refusal to work 
would constitute insubordination. Contrary to the complaint 
allegation, there was no threat of
 unspecified reprisals if em-
ployees did not comply with changed work rules relating to 
standby duty. Shop Steward Trujillo was informed that the 
failure of employees to work upon receiving an overtime as-

signment would be considered 
insubordination. Assignment of 
overtime was consistent with pa
st practice and was specifically 
set out in the expired collective-bargaining agreement. I shall 
recommend that this allegation be dismissed. 
C.  Alleged Threat (Complaint Subparagraph 6(b)) 
The complaint alleges that Chief Executive Officer (CEO) 
Gary Hedrick threatened employees with loss of employment 
through subcontracting out their work because they had en-
gaged in union or othe
r protected activities. 
On the evening of October 24, representatives of the Com-
pany and the Union were engage
d in contract negotiations. A 
number of employees, as they had done on previous occasions, 
gathered in a public ﬁtriangle of spaceﬂ in front of the Plaza 
Theater and across from the Centre Building, in which the ne-
gotiations were occurring, to show support for the negotiating 
team of the Union. On this particular evening, CEO Hedrick 
and his wife had decided to dine 
at a restaurant that was located 
adjacent to the area in which 
the supportive demonstration was 
occurring. Upon hearing the em
ployees chant his name, Hed-
rick requested his wife to enter the restaurant and obtain their 
table. He crossed the street a
nd spoke with the employees. As 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 552 
hereinafter discussed, he spoke
 with several employees. The 
conversation relevant to this 
allegation occurred between Hed-
rick and employee Linda Montes. 
The Union™s negotiating committee, which included Busi-
ness Agent Felipe Salazar, President David Barraza, and em-
ployee Linda Montes, learned of Hedrick™s presence, took a 
recess from negotiations, and went outside. Montes approached 
Hedrick and referred to the Hewitt 
Study, a study that related to 
fair compensation and to which the Company had referred dur-
ing the organizational campaig
n among the customer service 
representatives (CSRs) in 2004. As set out in the decision of 
Judge McCarrick, JD(SF)Œ03Œ07, slip op. at 50, one of the 
initial proposals by the Compan
y in the collective-bargaining 
agreement being negotiated gave the Company the right to 
subcontract the jobs of the CSRs
. After referring to the Hewitt 
Study, Montes asked, ﬁ[W]hat had changed, that now because 
of negotiations they want to subcontract us out. They want to 
get rid of us so that they can hire a contractor at $7.00 an hour.ﬂ 
Hedrick replied, ﬁLinda, you™re
 getting over paid. I™m not lim-
ited to just your position. . . . I™ll get rid of any and all positions 
so that the board of directors and myself can earn more 
money.ﬂ 
Employee Rosanne Enriquez, 
at some point, overheard Hed-
rick state that ﬁif he could 
save 15% by subcontracting out 
work, he would subcontract out wo
rk to save 15% of a depart-
ment™s budget.ﬂ Hedrick did not recall the name of CSR Montes. He did re-
call speaking with employee Enriquez after she was named at 
the hearing. He acknowledged 
also speaking with other em-
ployees. He denied discussing the 
wage rate of CSRs or stating 
that he would ﬁget rid of any and all jobs so the board of direc-
tors can make more money.ﬂ He
 acknowledges that he ﬁmay 
have pointed out . . . that there was a call center here in El Paso 
that was taking calls for several utilities from out of town and 
so that it [subcontracting] was a, you know, kind of a wave of 
the future.ﬂ He denied stating th
at he would subcontract if it 
would save the Company money because ﬁthere are lots of 
other issues that have to do with
 quality of service,ﬂ and that he 
did not ﬁthink I would have . . . 
made just that naked statement  
. . . in general, the discussions 
have not been solely about dol-
lars in terms of the subcontrac
ting issue.ﬂ I do not credit Hed-
rick. Montes had a specific question related to what she perceived 
as an inconsistency between the Company™s representations 
during the organizational campai
gn and its bargaining position 
relating to subcontracting. I cred
it her clear recollection of Hed-
rick™s response. The remark overheard by employee Enriquez 
regarding saving ﬁ15% of a depa
rtment™s budgetﬂ is consistent 
with Hedrick™s reference to the ﬁany and all positionsﬂ to which 
Montes testified. Hedrick™s co
mments relating to cost savings 
by subcontracting were not direct
ed to or limited to CSRs. The 
callous answer of Hedrick, that
 Montes was being overpaid and 
that he would ﬁget rid of any and all positionsﬂ so that the board 
of directors and he could receive more compensation, was 
stated in economic terms relating 
to ﬁall positions.ﬂ It was not 
stated in terms of the CSRs having selected the Union as their 
collective-bargaining representative. Although reflecting execu-
tive greed rather than concern 
for employees, Hedrick™s re-
marks did not ﬁthreaten loss 
of employment through subcon-
tracting . . . because . . . [the employees] engaged in Union . . . 
activities.ﬂ I shall recommend that this allegation be dismissed. 
D.  Alleged Unilateral Changes (Complaint 
Subparagraphs 7(a) and (c)Œ(f) 
1.  Subparagraph 7(a) 
Subparagraph 7(a) of the complaint alleges that ﬁ[i]n or 
about July . . . the Respondent
 promulgated and implemented 
changes to its work rules, polic
ies, and practices regarding em-
ployees™ lunch breaks and use of the Respondent™s vehicles.ﬂ
 Although the record does not establish the exact date, some-
time after Hector Puente assumed the position vice president of 
transmission and distribution, he 
directed all of his subordinate 
managers to inform the employees
 whom they supervised that 
they would no longer be permitted 
to drive company vehicles in 
order to transport themselves to local restaurants or pick up 
food to be consumed at the location at which they were work-
ing. It is undisputed that there was no notice to or bargaining 
with the Union regarding this change in employee working 
conditions. Insofar as employees 
were disciplined for violating 
that unilaterally imposed rule, it constituted a significant 
change in working conditions. The change occurred prior to 
June 5, more than 6 months before the filing of the first charge 

herein on December 5. Section 10(b) of the Act and Board 
precedent preclude finding a violation if the Union was on no-
tice of the change more than 6 months prior to the filing of the 
charge. 
The Union was on notice insofar as it related to meter read-
ers in El Paso. Supervisor Manny Prado announced the prohibi-
tion to the meter readers in early May and meter reader and 
Shop Steward David Aguilera file
d a grievance over the change 
on May 18. 
The probative evidence also es
tablishes that the Union was 
on notice of the change insofar as it related to employees work-
ing in the Las Cruces ya
rd. Although employees Woody 
Grubbs and Huey Miles placed 
the announcement of the change 
in the latter part of 2006, their 
testimony was not specific, and I 
do not credit it. Employee Alfre
do (Fred) Gardea, an employee 
in the service department, attended a meeting of employees in 
February at which Supervisor
 Danny Sanchez announced that 
employees could not take compan
y vehicles to lunch. He re-
calls that Head Shop Steward Ed
ward Trujillo was present at 
that meeting. When John Day, the newly appointed service 
department supervisor, announced
 the prohibition about taking 
vehicles to lunch as well as ot
her rules on June 2, Gardea was 
already aware of the prohibition because of the February meet-
ing at which Sanchez had announced it. Trujillo did not address 
this allegation in his testimony, 
and he did not deny that he was 
present at the meeting in Febr
uary at which Sanchez announced 
the prohibition. 
The Respondent™s answer pleads 
Section 10(b) and its brief 
argues that this allegation is barr
ed by Section 10(b). The brief 
of the General Counsel does not address the 10(b) issue or the 
evidence that Shop Steward Aguile
ra filed a grievance regard-
ing the change on May 18 and that
 Head Shop Steward Trujillo 
was present when the prohibition was announced by Sanchez at 
Las Cruces. The Respondent has 
established its affirmative 
 EL PASO ELECTRIC CO
. 553
defense with regard to the promulgation of the rule prohibiting 
the use of company vehicles to travel to restaurants for lunch or 
to pick up food. I shall recommend that this allegation be dis-
missed. 
2.  Subparagraph 7(c) 
The brief of the General Counsel
 does not address this alle-
gation of repromulgation of the 
foregoing rule in October. The 
only evidence of repromulgation 
is a document titled ﬁWorking 
Line Ordersﬂ issued by Las Cr
uces Service Department Super-
visor John Day in either July or
 August stating that employees 
are not to ﬁstop at RESTAURANTS to eat in or drive through 
to pick up food.ﬂ The initial promulgation of the rule was out-
side of the 10(b) period, and the rule does not impinge upon 
Section 7 rights. The repromulgation changed nothing. I shall 
recommend that this allegation be dismissed. 
3.  Subparagraph 7(d) 
This allegation relates to four 
alleged changes in work rules 
affecting the service department 
at Las Cruces regarding (1) a 
time deadline for leaving the yard; (2) employee communica-
tions with customers; (3) the manner in which work on line 
orders was performed and reporte
d; and (4) employees™ ability 
to swap work assignments. 
Prior to June 2, Jack Diehl wa
s supervisor of the seven em-
ployees in the service department
, plus two to five employees 
who rotated into and out of that department as needed, a total of 
from 9 to 12 employees. Although Diehl had certain expecta-
tions, he did not formalize them 
into directives. Rather, he han-
dled matters on a case-by-case basis. Thus, if it came to his 
attention that an employee had too much nonproductive time, 
Diehl would counsel the employee regarding reducing ﬁyard 
time,ﬂ i.e., time in the yard rather than in the field, or spending 
too much time talking with cust
omers. This is reflected upon 
the coaching worksheet of employee Fred Gardea who was 
counseled regarding reducing ﬁyard timeﬂ on June 18, 2004, 
and again on June 27, 2005. Gardea admitted that Diehl also 
spoke with him regarding conv
ersations with customers. 
On June 2, when John Day beca
me supervisor of the service 
department, Diehl introduced him, and Day spoke with the 
employees regarding his expecta
tions. He went over a list of 
bullet points on a computer gene
rated document that he had 
created. Consistent with that 
list, Day informed the employees 
that he expected them to leave the yard within 15 minutes fol-
lowing the morning meeting in wh
ich assignments were given. 
He reannounced the prohibition of taking company vehicles to 
restaurants. With regard to work
 assignments, he requested that 
all swapping of assignments be 
done before the employees left 
the yard so that the dispatch clerk was aware of any changes. 
In a separate meeting on June
 23, Day cautioned employees 
regarding spending too much time talking to customers. 
In July or August, he could not state a specific date, Day is-
sued a document titled ﬁWorking 
Line Ordersﬂ setting out ﬁthe 
duties you are expected to perfo
rm when working line orders.ﬂ 
The document restates the expe
ctations noted above and added 
additional expectations including ﬁnotify Supervisor of the 
status of the workﬂ when an employee was not able to complete 
an assignment and ﬁnot drive around town to burn up time.ﬂ 
Day gave no notice to the Unio
n or any shop steward with 
regard to the subjects he addres
sed in June or in the Working 
Line Orders. There is no evidence that the Union was on notice 
of these changes that related only to employees in the service 
department under Day™s supervis
ion for more than 6 months 
prior to the filing of the charge, and the Respondent does not 
argue that these allegations are barred by Section 10(b). Never-
theless, in order to establish a violation of the Act, the General 
Counsel must establish that th
e expectations that Day commu-
nicated did, in fact, constitute ﬁmaterial, substantial, and sig-
nificantﬂ changes. Fred Gardea, who has worked in the service 
department for over 24 years, 
was the only service department 
employee to testify. Thus, in
 making the following findings, I 
am relying upon the testimony of former Supervisor Diehl, 
current Supervisor Day, and Gardea. 
Regarding having to leave the 
yard within 15 minutes of be-
ing released, Gardea explained that employees, after being 
released from the daily meeting in which work assignments 
were distributed, would check the 
truck, load stuff, get ice, and 
use the restroom. The foregoing preparations for leaving for the 
day ﬁwould take 20, 25 minutes . . . [and] [i]t™s kind of hard to 
do it in 15 minutes.ﬂ Dielh™s morn
ing meetings generally lasted 
no more than 10 minutes, and he expected employees to have 
left the yard by 8 a.m., leaving 
them with 20 minutes of prepa-
ration time. Thus, this change effectively shortened the prepara-
tion time of employees by 5 mi
nutes. I view the employees™ 
preparation time as a term a
nd condition of employment analo-
gous to cleanup time. Before 
changing such a working condi-
tion, an employer is obligated to
 give notice to and bargain with 
the Union. See 
Concord Docu-Prep, Inc.
, 207 NLRB 981, 987 
(1973). By unilaterally requiring 
service department employees 
to leave the yard within 15 minutes, the Respondent violated 
Section 8(a)(1) and (5) of the Act. 
The allegation relating to communications with customers is 
more complicated. On June 23, Day reminded the employees 
ﬁto limit their time with and talking to customers.ﬂ Gardea testi-

fied that Day told the employees that he did not ﬁwant us to talk 
to customers,ﬂ and that he pr
otested. Day acknowledged that, 
when he addressed this issue, 
one employee protested and that 
he explained that ﬁsocializing was what I meant to call it.ﬂ That 
clarification is reflected in the working line orders™ document 
which directs employees ﬁnot to 
stop and visit with customers.ﬂ 
As the General Counsel™s brief 
points out, Diehl, when he was 
supervisor, ﬁwanted my employees 
to be cordial and friendly.ﬂ 
Not cited in the brief is Diehl™s testimony that work had to be 
done, other customers needed their orders completed, and that 
he did speak with employees 
about ﬁspending too much time 
visiting with customers.ﬂ Gardea confirmed that Diehl, when he 
was supervisor, spoke to him a
bout having conversations with 
customers ﬁjust to kind of remind me.ﬂ The evidence fails to 
establish any substantive change 
with regard to conversations 
with customers. I shall recommend that this allegation be dis-
missed. 
Prior to Day becoming supervis
or, employees had not been 
required to call in to advise that
 they were going to be unable to 
finish a job. Diehl had no such
 requirement. He ﬁwould usually 
ask themﬂ if he needed to 
know. Although the daily computer 
records would reveal whether 
the work was completed, per-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 554 
sonal notification that a job had not been finished would obvi-
ously be useful to Day in determining assignments for the fol-
lowing day. Gardea, although conf
irming that the call in re-
quirement was a change, did not 
testify to any inconvenience 
caused by the requirement. In short, this was not a ﬁmaterial, 
substantial, and significantﬂ ch
ange that would trigger a bar-
gaining obligation. 
Berkshire Nursing Home
, 345 NLRB 220 
(2005). I shall recommend that this allegation be dismissed. 
The final change alleged in the complaint relates to swapping 
work assignments. Diehl explained that the dispatcher had to be 
notified in order to move a j
ob assignment from ﬁone truck to 
another truck.ﬂ When Diehl was supervisor, ﬁthey had to go 
through me to do the swaps.ﬂ Day required that employees do 
any swaps ﬁprior to leaving th
e facility because it makes no 
sense to go back in the building . . . and everything associated 
with it.ﬂ Gardea did not address this allegation. There is no 
evidence that Day™s expectation that all swaps be made before 
leaving the facility had any significant impact upon the working 
condition of employees. There is no evidence that Day ever 
refused a request to swap an assignment made from the field. 
The absence of testimony by Gardea regarding this allegation 
confirms the absence of any impact. This was not a ﬁmaterial, 
substantial, and significantﬂ chan
ge. I shall recommend that this 
allegation be dismissed. 
Although not set out as a specific allegation, the General 
Counsel™s brief addresses Gardea
™s testimony concerning the 
direction in the working line or
ders™ document that employees 
ﬁnot drive around town to burn up time.ﬂ The brief cites the 
testimony of Gardea that, in the past, Diehl ﬁdidn™t want us in 
the yardﬂ prior to 4 p.m., and 
that sometimes employees would 
just drive around. The General Counsel does not cite the testi-
mony of Gardea that the prohib
ition has had no impact because 
ﬁLas Cruces is getting bigger and . . . you don™t really have 
time to do that.ﬂ Insofar as this evidence arguably relates to the 
allegation regarding the manner 
in which work is performed 
and reported, I find, consistent with the testimony of Gardea, 

that the prohibition has had no impact because employees no 
longer ﬁhave time to do that,ﬂ and therefore it does not consti-
tute a ﬁmaterial, substantial, 
and significantﬂ change. I shall 
recommend that this allegation be dismissed. 
4.  Subparagraph 7(e) 
Subparagraph 7(e) alleges the February 2007 promulgation 
of a rule regarding the retention of disciplinary letters in em-
ployee personnel files. 
The General Counsel™s brief does not address this allegation. 
The only evidence proffered in support of this allegation was 
the testimony of Jesus Manuel Marrufo who had his driving 
privileges suspended for 14 months in 1995 or 1996. At the 
time of the suspension, Marrufo recalls that Tony Guel, his 
supervisor at the time, told him that his ﬁdriving privileges were 
suspended because I had three incidents in three years.ﬂ The 
foregoing statement, following his third accident, establishes 
only that statement of fact by 
his former supervisor. If he had 
had the three chargeable accidents in a 2-year period, his super-
visor might well have informed 
him that his privileges were 
suspended because he had three accidents in 2 years. 
In October, Marrufo was i
nvolved in an accident. Soon 
thereafter, Marrufo met with his current supervisor, Refugio 
Chavez, and a representative from the safety department. He 
was informed that the accident had been determined to be a 
chargeable accident and that ﬁit was going to be on my driving 
record for five years.ﬂ Marrufo questioned the 5-year period 
asking, ﬁ[W]hat happened to the three years that they had be-
fore.ﬂ Chavez replied that 5 year
s ﬁwas the policy now,ﬂ that it 
ﬁwas going to stay in my file for five years and that if I got two 
more within the five yearsﬂ that
 his driving privileges would be 
suspended. The statement of Chavez that 5 years ﬁwas the pol-
icy nowﬂ does not specify whether he was referring to docu-
ment retention or chargeable accident calculation. 
Marrufo recalls seeing no documen
t either in the 1990s or in 
October. Marrufo was 
unaware of whether there was a ﬁdiffer-
ence between the Company policy as
 to how long it keeps those 
documents in your personnel f
ile and how long it holds those 
incidents against you, as a part of your driving record.ﬂ Numer-
ous warnings to various employees in 2005 and 2006 state that 
the disciplinary warning ﬁwill remain in your employee file for 
five years.ﬂ 
The complaint allegation is that ﬁ[i]n or about February, 
2007, . . . the Respondent promul
gated a rule regarding the 
retention of disciplinary letters 
in employees™ personnel files.ﬂ 
Documentary evidence establishes that for at least 2 years the 
Respondent had been informing 
employees that the document 
reflecting discipline would be retained for 5 years. Marrufo™s 
testimony that he was told that ﬁthis was going to stay in my 
file for five years and that if I got two more [chargeable acci-
dents] within the five yearsﬂ his driving privileges would be 
suspended may arguably establish a change regarding the pe-
riod over which chargeable accide
nts were calculated, but that 
is not the complaint allegation. There is no evidence that disci-
plinary letters were kept for less than 5 years in 1995 or 1996. 
There is no complaint allegation of a change in the relevant 
period regarding suspension of driving privileges. The evidence 

before me does not establish an
y change relating to the reten-
tion of disciplinary letters. I shall recommend that this allega-
tion be dismissed. 
E.  Alleged Adverse Employ
ment Actions (Complaint 
Subparagraphs 7(j) and (o)) 
1.  Subparagraph 7(j) 
Complaint subparagraph 7(j) alleges that the Respondent is-
sued written warnings to employees David Aguilera and Paul 
Lopez pursuant to its unilaterally imposed rule regarding 
lunchbreaks and use of the Respo
ndent™s vehicles. As discussed 
above, Shop Steward Aguilera fi
led a grievance on May 18 
shortly after the change was announced. 
It is undisputed that Aguilera and Lopez violated the unilat-
erally imposed rule on June 22 when they took a company truck 
to a restaurant and had the misfortune to encounter Vice Presi-
dent Puente. Both received an oral reprimand and a notation in 
their subsequent annual evaluati
ons reflecting that they had 
received discipline. Thus, although not written warnings as 
alleged in the complaint, the oral reprimands constituted disci-
pline of which a record was made. 
 EL PASO ELECTRIC CO
. 555
The new rule, although unilate
rally imposed, was imposed 
outside the 10(b) period, and 
it does not impinge upon Section 
7 rights. The brief of the Respon
dent does not address the issue 
of discipline. The cases cited in the brief of the General Coun-
sel are inapposite. In 
Randolph Children™s Home
, 309 NLRB 
341 (1992), Administrative Law Judge Raymond Green spe-
cifically rejected the respondent
™s 10(b) defense and found that 
the rule in question was not unambiguously communicated to 
employees until January 30, 1991, within the 10(b) period. Id. 
at 344. Unlike the situation in 
Rahco, Inc.
, 265 NLRB 235 
(1982), the oral warnings administered to Aguilera and Lopez 
did not constitute a newly instituted and formalized disciplinary 
policy.
 The unilaterally imposed rule
 herein does not impinge 
upon employee Section 7 rights; t
hus, its maintenance and en-
forcement does not constitute a separate violation of the Act. 
See 
Eagle-Picher Industries
, 331 NLRB 169, 174 (2000). Di-
rectly on point is the Board decision in 
Wald Mfg. Co.
, 176 
NLRB 839, 841 (1969), in which no violation was found with 
regard to the nondiscriminatory enforcement of work rules that 
had been unilaterally 
promulgated prior to the 10(b) period. I 
shall recommend that this allegation be dismissed. 
2.  Subparagraph 7(o) 
The complaint alleges that th
e Respondent discharged em-
ployee Carlos Robles pursuant to changed rules regarding the 
combining of breaks found to have been promulgated unilater-
ally in 
El Paso Electric Co.
, JD(SF)Œ03Œ07, decided by Judge 
McCarrick. That case is currently pending before the Board; 
however, it is not relevant to my finding herein. 
In December, the date is not specified, the company truck to 
which meter reader Robles wa
s assigned was ﬁspotted on the 
Wal-Mart parking lot on Mesa 
Streetﬂ between 1:15 and 1:30 
p.m., a distance of more than 
15 miles from his assigned work 
area. Supervisor of Meter R
eading and Collections Gregory 
Gonzales received a call fro
m another supervisor asking 
whether one of the company trucks, unit 3006, should have 
been in that area. The truck was assigned to Robles who was on 

the east side of town, not the west side where the Wal-Mart was 
located. Gonzales 
checked the output from Robles™ handheld 
computer upon which meter readings were recorded and noted 
that there was a ﬁ12, 13 minute gap, early on in the route,ﬂ 
which may or may not have been a morning break, and then a 
final reading at 12:44 p.m. 
Gonzales met with Robles w
ho denied having taken the ve-
hicle to Wal-Mart. Notwithstanding the denial, given the identi-
fication of the vehicle in the parking lot between 1:15 and 1:30 
p.m., coupled with the fact that
 Robles took no meter readings 
after 12:44 p.m., and that Robles was the only employee as-
signed to that vehicle, Gonzales
 determined that he had done 
so. The company employee handbook, at page 16, provides that 
company property should be used for business purposes only. 
The meter reading manual, page 9, states that company vehicles 
are provided to meter readers for their ﬁdaily transportation to 
and from their routes.ﬂ Insofar as an employee leaves his route 
and takes a company vehicle to an unassigned destination on 
personal business, the foregoing policies are violated. 
On or about February 14, G
onzales met with Robles, his 
shop steward, and Angie Arre
ola from human resources and 
ﬁpresented the document indicating that he had violated the 
leaving the area policy again and this had already been the sec-
ond incident regarding this . . . and advised him, because of this 
continued action, that he was being separated from the com-
pany on that day.ﬂ The documen
t to which Gonzales referred 
was not identified or offered into evidence. Employee Carlos 
Robles was not presented as a witness and did not testify, thus 
the testimony of Gonzales regardi
ng what he stated to Robles is 
uncontradicted. 
The unilateral change alleged in the complaint, as found in 
El Paso Electric Co.
, JD(SF)Œ03Œ07, related to prohibiting 
employees from combining their morning, afternoon, and 
lunchbreaks. The General Counsel argues that the ﬁRespondent 
has simply tried to repackage th
is discharge as something other 
than what ALJ McCarrick found to
 be a straight-out violation 
of the Act,ﬂ referring to the unilaterally imposed rule prohibit-
ing combining breaks. 
Supervisor Gonzales admitted th
at, in addition to leaving his 
work area, Robles did also violate the break rules. The General 
Counsel argues that leaving his work area ﬁwas inexorably tied 
to this fact,ﬂ and that the record is ﬁdevoid of any written evi-
dence that the reason for Robles™ discharge was ‚leaving the 
work area.™ﬂ Although no ﬁwritten evidenceﬂ was offered, there 
is no testimonial evidence that Robles was discharged for any 
reason other than that to which 
Supervisor Gonzales testified. 
His uncontradicted testimony is 
that he met with Robles, his 
shop steward, and Arreola from 
human resources, ﬁpresented 
the document indicating that he had violated the leaving the 
area policy again and this had al
ready been the second incident 
regarding this,ﬂ and that he then ﬁadvised him, because of this 
continued action, that he was being separated from the com-
pany on that day.ﬂ Insofar as ne
ither Robles nor his shop stew-
ard testified, I have no basis for finding that Gonzales stated 
anything other than the words to which he testified or for con-
cluding that Robles was discharged for any reason other than, 
as he was told by Gonzales, for 
violating ﬁthe leaving area pol-
icy again.ﬂ 
Violation of the unilaterally 
imposed prohibition regarding 
combining breaks was not the basis for the discharge of Robles. 
His use of a company vehicle fo
r other than transportation to 
and from his route permitted him to be identified miles from his 
assigned work area, and he had b
een disciplined previously for 
leaving his assigned area. In th
e absence of any testimonial 
evidence disputing the foregoing, 
I cannot conclude that Robles 
was discharged for any reason other than leaving his work area, 
which is what he was told by
 Gonzales. The 
General Counsel has not established that Robles was terminated pursuant to a 
unilaterally promulgated rule. I shall recommend that this alle-
gation be dismissed. 
F.  Allegations of Bypassing the Union (Complaint 
Subparagraphs 7(m) and (n) 
Subparagraph 7(m) alleges that the Respondent, by CEO 
Gary Hedrick, bypassed the Uni
on and dealt directly with em-
ployees, and subparagraph 7(n) alleges that, based upon that 
direct dealing, the Respondent
 ﬁimplemented proposals . . . 
thereby undermining the Union™s st
atus as the ex
clusive collec-
tive bargaining representative of the Unit.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 556 
As already discussed, on the evening of October 24, a group 
of unit employees gathered in a public area across from the 
Centre Building in order to demonstrate support for the negoti-
ating team of the Union. CEO 
Hedrick and his wife had come 
to dine at a restaurant across from where the supportive demon-
stration was occurring. Upon hear
ing the employees chant his 
name, Hedrick requested his wife
 to enter the restaurant and 
obtain their table. He crossed the street and spoke with the em-
ployees. 
Meter and Laboratory Specialist
 Roseanne Enriquez testified 
that Hedrick walked into the group, and ﬁput his hands in the 
air, palms down, and motioned for 
us to be quiet, at which time 
we fell quiet.ﬂ He then stated that ﬁhe was there to find out 
what our concerns were, to find out
 what it is we wanted.ﬂ Hed-
rick testified, ﬁI think I said something in the nature of, you 
know, do you want to chant or do you want to talk?ﬂ I credit the 
clear and credible of testimon
y of Enriquez over what Hedrick 
thinks he said ﬁsomethi
ng in the nature of.ﬂ 
When no one immediately answered, Enriquez spoke to Hed-
rick about the ﬁdriving policy,ﬂ a proposal relating to driving 
privileges that the Company was insisting be in the contract. 
Enriquez told Hedrick that the proposal was ﬁtoo ambiguous,ﬂ 
and he answered that his understanding was that it was a matter 
of ﬁinsurability andŠbeing able to certify drivers.ﬂ The con-
versation continued, and Hedrick told Enriquez that ﬁhe™d 
check into it.ﬂ Enriquez, although obviously not on the union 
negotiating committee which was m
eeting at that very time, 
told Hedrick that ﬁif he would get that driving policy changed, 
he™d get a signed contract.ﬂ 
The negotiating committee of the Union learned of Hedrick™s 
presence and, after he had been speaking with employees for 
about 15 minutes, came out of the Centre Building into the 
group. Hedrick did not recall speaking specifically with any of 
them, but, as discussed above, committee member Linda Mon-
tes spoke with him. In addition to the driving policy, Hedrick 
acknowledged speaking with an employee who had been se-

verely injured and about subcon
tracting. After speaking with 
various employees for over half
 an hour, Hedrick left. As he 
was leaving he told Enriquez that he would ﬁcheck into that 
driving policy.ﬂ 
Enriquez did not receive a call fr
om Hedrick. On Friday, Oc-
tober 27,, she called him and asked whether he had looked into 
the driving policy proposal. Hedr
ick, who did not recall this 
call, told Enriquez that he had looked into it, that ﬁas he 
thought, that it was insurability 
and certifiability but that he, 
also, agreed that the wording was too ambiguous.ﬂ He told 
Enriquez that he had ﬁtold them,ﬂ presumably the negotiating 
team of the Company, ﬁto tighten up the language and resubmit 
it.ﬂ 
Paul Garcia, spokesperson for the Company during the nego-
tiations, acknowledged that he a
nd some members of the nego-
tiating committee met with Hedrick on the day following those 
conversations, because ﬁwe wanted to talk to him what was 
going on. He basically just told us this was what transpired.ﬂ 
Garcia denied being directed to take any action relative to ne-
gotiations as a result of Hedric
k™s conversations. Despite that 
denial, Garcia admitted that at the next negotiating session, on 
November 6, the company provided a ﬁproposal on . . . the 
driving policy.ﬂ On November 7,
 the Respondent™s public rela-
tions department, by email, ga
ve employees an update on nego-
tiations stating that the Company had continued ﬁto preserve 
the substance of its prior proposal, except for a concession on 
its Driving proposal, where the Company removed the wage 
adjustment for medical conditions.ﬂ 
As counsel for the General Counsel correctly argues, citing 
Outdoor Venture Corp.
, 336 NLRB 1006, 1011 (2001), ﬁwhere 
a high-ranking company official ‚visits™ with employees on a 
picket line and engages them in 
discussion on ‚a wide range of 
matters which were also subjects
 of discussion in contract ne-
gotiations,™ such conduct underm
ines the employees™ collec-
tive-bargaining representative and constitutes unlawful direct 
dealing.ﬂ 
The Respondent, citing Georgia Power Co., 342 NLRB 192 
(2004), argues that an ﬁemployer may lawfully consult with its 
own employees in formulating pr
oposals for bargaining.ﬂ Id. at 
193. In that case, the employer assured the union that the con-
sultation was limited to the crew leader selection process and 
informed the committee with which it consulted that ﬁthey were 
not to negotiate or to even get into the subject matter of nego-
tiations.ﬂ Ibid. In 
Permanente Medical Group
, 332 NLRB 1143 
(2000), cited as precedent by the Board in
 Georgia Power Co
., 
supra, the consultation related 
to ﬁthe design phase of a pro-
gramﬂ that would ﬁyield only a proposal to be presented to the 
union for bargaining.ﬂ Ibid. In this case the proposals were 
already on the table. Hedrick wa
s not seeking to formulate pro-
posals. Hedrick dealt directly with employees rather than their bar-
gaining agent. After telling the employees that ﬁhe was there to 
find outﬂ what their concerns were, ﬁwhat it is we wanted,ﬂ he 
spoke with the employees about 
various proposals that were the 
subject of negotiations. ﬁThe Respondent ‚may not seek to 
determine for himself the degree of support or lack thereof,™ 
which exists for a position that it seeks to advance in negotia-
tions with the employee bargaining representative.ﬂ 
Harris-Teeter Super Markets
, 310 NLRB 216, 217 (1993), citing 
Obie Pacific
, 196 NLRB 458, 459 (1972). The obligation of the em-
ployer is to deal with the employees™ collective-bargaining 
representative and not seek ﬁto in
form itself by direct dealings 
with employees how certain of its
 bargaining proposals sit with 
the employees, as opposed to their agent at the bargaining ta-
ble.ﬂ 
Northwest Pipe & Casing Co.
, 300 NLRB 726, 733 
(1990). Any argument that Hedrick was not seeking to deter-
mine how the proposals sat with th
e employees is belied by his 
assurance to Enriquez that he would ﬁcheck into that driving 
policyﬂ and his informing her that he had told ﬁthemﬂ to 
ﬁtighten up the langua
ge and resubmit it.ﬂ 
Subparagraph 7(n) alleges as a 
separate violation the presen-
tation of a proposal based upon He
drick™s direct dealing. Board 
precedent holds that it is of ﬁno consequence that the Respon-
dent did not change its positio
nﬂ after hearing from the em-
ployees. 
Harris-Teeter Super Markets
, supra at 217.  As a mat-
ter of logic, the obverse, that a 
change of position is of no con-
sequence, would preclude the fi
nding of a violation, and the 
General Counsel cites no case in
 which a violation was found 
based upon alteration of a bargaining proposal as a result of 
direct dealing. The vice is the direct dealing. The presentation 
 EL PASO ELECTRIC CO
. 557
of what the Respondent™s own 
document charact
erizes as a 
concession following Hedrick™s 
direct dealing simply under-
scores the significance of the encounter and the sound rationale 
established by precedent that direct dealing undermines the 
status of the collective-bargaining representative. I shall, there-
fore, recommend that subparagra
ph 7(n) be dismissed. The 
Respondent, by engaging in direct
 dealing with unit employees 
as alleged in subparagraph 7(m) of the complaint, violated Sec-
tion 8(a)(1) and (5) of the Act. 
CONCLUSIONS OF 
LAW 1.  By bypassing the Union and dealing directly with em-
ployees regarding proposals being negotiated by their collec-
tive-bargaining representative, the Respondent has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(1) and (5) and Section 2(6) and (7) of the Act. 
2.  By unilaterally, without not
ice to or bargaining with the 
Union, reducing the preparation time allowed to unit employees 
in the service department at Las Cruces, the Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(1) and (5) and Section 2(6) and (7) of 
the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist, take certain affirmative 
action, and post an appropriate 
notice. The General Counsel, both
 in the complaint and in the 
brief, seeks special remedies 
including a broad order, publica-
tion of the notice in both Englis
h and Spanish, and the reading 
of the notice. I concur that 
publication of the notice in both 
English and Spanish is appropriate. The violations found herein 
do not support the imposition of 
additional special remedies. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3 ORDER The Respondent, El Paso Electric Company, El Paso, Texas, 
its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain with International Brotherhood of 
Electrical Workers, Local Union 960, AFLŒCIO as the exclu-
sive collective-bargaining representative of the employees in 
                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
the unit, by directly dealing 
with employees regarding propos-
als being negotiated by the Union. 
(b) Unilaterally, without notice to or bargaining with the Un-
ion, reducing the preparation tim
e allowed to unit employees in 
the service department at Las Cruces. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Rescind the unilateral change made in the terms and con-
dition of employment of the un
it employees in the service de-
partment at Las Cruces, New Mexi
co, by restoring the practice 
of permitting them 20 minutes pr
eparation time before leaving 
the facility. 
(b) Within 14 days after service by the Region, post at its fa-
cilities in El Paso, Texas, and 
Las Cruces, New Mexico, in both 
English and Spanish, copies of the attached notice marked 
ﬁAppendix.ﬂ4 Copies of the notice, on forms provided by the 
Regional Director for Region 28, 
after being signed by the Re-
spondent™s authorized representative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since June 2, 
2006. (c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the complaint is dismissed inso-
far as it alleges violations of
 the Act not specifically found. 
                                                          
 4 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 

the National Labor Relations Board.ﬂ 
 